UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-7058


MAECHEL SHAWN PATTERSON,

                     Plaintiff - Appellant,

              v.

GEORGE SOLOMON, Director of Prisons; STEVEN D. DERZEN, Classification
Coordinator for N.C.D.P.S.; LORI WISHART, Superintendent of Programs/Victim
Rights Coordinator; LT. TURNER,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. Louise W. Flanagan, District Judge. (5:17-ct-03167-FL)


Submitted: January 31, 2019                                       Decided: March 14, 2019


Before WILKINSON, DIAZ, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Maechel Shawn Patterson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maechel Shawn Patterson appeals the district court’s order denying his Fed. R.

Civ. P. 59(e) motion, which sought to vacate the district court’s judgment dismissing his

42 U.S.C. § 1983 (2012) action and to obtain leave to amend his complaint. We review

for abuse of discretion a district court’s denial of a postjudgment motion for leave to

amend. Adbul-Mumit v. Alexandria Hyundai, LLC, 896 F.3d 278, 291 (4th Cir.), cert.

denied, 139 S. Ct. 607 (2018). A conclusion that the district court abused its discretion in

denying a motion to amend . . . is sufficient grounds on which to reverse the district

court’s denial of a Rule 59(e) motion.” Mayfield v. Nat’l Ass’n for Stock Car Auto

Racing, Inc., 674 F.3d 369, 378 (4th Cir. 2012) (internal quotation marks omitted). Thus,

we “evaluate a postjudgment motion to amend the complaint under the same legal

standard as a similar motion filed before judgment was entered—for prejudice, bad faith,

or futility.” Katyle v. Penn Nat’l Gaming, Inc., 637 F.3d 462, 471 (4th Cir. 2011)

(internal quotation marks omitted).      “Futility is apparent if the proposed amended

complaint fails to state a claim under the applicable rules and accompanying standards.”

Id.; see Ott v. Md. Dep’t of Pub. Safety & Corr. Servs., 909 F.3d 655, 658 (4th Cir. 2018)

(discussing requirements to state claim for relief under Fed. R. Civ. P. 12(b)(6)).

       Initially, Patterson relies on Wagenknecht v. United States, 533 F.3d 412 (6th Cir.

2008), to argue that the district court should not have denied leave to amend sua sponte.

However, unlike the appellant in Wagenknecht, Patterson filed his complaint in forma

pauperis. Dismissal of an in forma pauperis complaint is required at any time the district



                                             2
court determines that a complaint is frivolous or fails to state a claim for relief. See

28 U.S.C. § 1915(e)(2) (2012).

       Turning to the merits of Patterson’s proposed amendment, we have thoroughly

reviewed the record and discern no reversible error in the district court’s conclusion that

amendment would have been futile, as Patterson’s proposed claim failed to state a claim

for relief. Accordingly, we affirm substantially for the reasons stated by the district

court. See Patterson v. Solomon, No. 5:17-ct-03167-FL (E.D.N.C. Aug. 15, 2018). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            3